                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     March 16, 2020


VIA ECF

The Honorable J. Paul Oetken
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                          Re: United States v. Robinson & Mangini., 20 Cr. 162 (JPO)

Dear Judge Oetken:

        On March 9, 2020, the Government unsealed four indictments relating to allegations of
misbranding and drug adulteration in the world of competitive horseracing. Underlying each of
the indictments were allegations of “doping” through the use of misbranded and adulterated
performance enhancing drugs (“PEDs”). One of the indictments, captioned above, was assigned
to Your Honor.1 Each of the defendants in this case, Scott Robinson and Scott Mangini, was
arrested on March 9 and presented on that date before a Magistrate of the District of each arrest
(for Robinson, the Middle District of Florida; and for Mangini, the Southern District of Florida),
pursuant to Federal Rule of Criminal Procedure 5(c)(3). Both defendants were released on March
9 pursuant to bail conditions.

        At the time of the Indictment’s unsealing, the Government spoke with Chambers and was
instructed that presentment in this District and arraignment would be referred to the sitting
Magistrate upon each defendant’s arrival in the Southern District of New York. No date for
appearance in this District was set by the Middle or Southern Districts of Florida, and therefore
the Government and defense counsel for each defendant communicated regarding a date for that
proceeding this week. However, in light of the stringent precaution arising from the current public
health crisis, the parties have agreed to defer the defendant’s travel to this District.

        In order to avoid the need for multiple flights or trips to New York for
presentment/arraignment and a separate initial appearance before Your Honor, the Government,
upon consent of counsel for each defendant, respectfully requests that the Court schedule a date
for the initial appearance at a time convenient to the Court at least approximately two weeks from

1
 United States v. Navarro, et al., 20 Cr. 160, and United States v. Izhaki and Lebowitz, 20 Cr. 161,
have been assigned to Judge Vyscocil; and the fourth case, United States v. Louis Grasso, et al.,
20 Cr. 163, has been assigned to Judge Castel.
                                                                                              Page 2


today’s date. With that date for appearance in hand, the parties will endeavor to schedule time with
the sitting Magistrate Judge for purposes of presentment and arraignment on the day before or day
of that initial appearance.

        Finally, in light of the need to arrange travel under difficult circumstances, the need for the
parties to discuss protective orders governing discovery, and the need for the Government to begin
production of discovery and defense counsels’ review of the same, the Government respectfully
requests that time between today and the Court’s initial appearance be excluded under the Speedy
Trial Act, Title 18, United States Code, Section 3161(h)(7)(A).



                                               Very truly yours,

                                               GEOFFREY S. BERMAN
                                               United States Attorney


                                           by: __/s Andrew C. Adams_______________
                                               Sarah Mortazavi
                                               Andrew Adams
                                               Benet Kearney
                                               Assistant United States Attorneys
                                               (212) 637-2520 / 2340 / 2260


              Granted. The initial appearance before Judge Oetken in this matter is
            scheduled for April 7, 2020, at 11:00 am. Time is excluded through April 7,
            2020, under the Speedy Trial Act, 18 USC 3161(h)(7)(A), the Court finding
            that the ends of justice outweigh the interests of the public and the
            defendant in a speedy trial.
              So ordered.
              March 16, 2020
